                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                              Case No. 19-cv-23358-BLOOM/Louis

ELIEZER TAVERAS,

       Plaintiff,

v.

OCWEN LOAN SERVICING LLC, and
U.S. BANK NATIONAL ASSOCIATION,

      Defendants.
____________________________________/

              ORDER ON AMENDED MOTION FOR RECONSIDERATION

       THIS CAUSE is before the Court upon Plaintiff’s Amended Motion for Reconsideration,

ECF No. [50] (“Motion”), of the Court’s Order, ECF No. [17] (“Order”). In that Order, the Court

denied Plaintiff’s request to be permitted to electronically file documents via CM/ECF. Defendant

filed a response, ECF No. [52] (“Response”). The Court has carefully considered the Motion, the

Response, the record in this case and the applicable law, and is otherwise fully advised. For the

reasons that follow, the Motion is denied.

       This case was previously assigned to the Honorable Cecilia Altonaga. Judge Altonaga

issued an order denying Plaintiff’s first request for electronic filing privileges, ECF No. [16] (“First

Motion”), on August 28, 2019. See ECF No. [17]. Subsequently, upon motion by the Plaintiff,

Judge Altonaga recused from the case, and this matter was reassigned to the undersigned on

September 5, 2019. See ECF No. [25]. Plaintiff now requests that this Court reconsider Judge

Altonaga’s Order and allow him to electronically file documents.

       In the Motion, as in the First Motion, Plaintiff argues that his inability to file electronically,

and the fact that he is located in Spain, imposes significant costs upon him and causes delays in
                                                             Case No. 19-cv-23358-BLOOM/Louis


the progression of this case. While that may be true, Plaintiff’s Motion fails to comply with the

Local Rules and is otherwise improper.

       First, under the Local Rules,

               Whenever any motion or application has been made to any Judge
               . . . and has been refused in whole or in part, or has been granted
               conditionally, and a subsequent motion or application is made to a
               different District Judge . . . for the same relief in whole or in part,
               upon the same or any alleged different state of facts, it shall be the
               continuing duty of each party and attorney seeking such relief to
               present to the District Judge . . . to whom the subsequent application
               is made an affidavit setting forth the material facts and
               circumstances surrounding each prior application, including: (1)
               when and to what District Judge . . . the application was made; (2)
               what ruling was made thereon; and (3) what new or different facts
               and circumstances are claimed to exist which did not exist, or were
               not shown, upon the prior application.

S.D. Fla. L.R. 7.1(e). In the Motion, Plaintiff seeks identical relief based upon the same facts and

circumstances set forth in the First Motion, which Judge Altonaga denied. As such, Plaintiff is

required to provide an affidavit according to Local Rule 7.1(e), which he did not do.

       Second, as Plaintiff is already aware, a motion for reconsideration requests that the Court

grant “an extraordinary remedy to be employed sparingly.” Burger King Corp. v. Ashland Equities,

Inc., 181 F. Supp. 2d 1366, 1370 (S.D. Fla. 2002). A court may grant reconsideration when there

is (1) an intervening change in controlling law, (2) the availability of new evidence, or (3) the need

to correct clear error or prevent manifest injustice. Hood v. Perdue, 300 F. App’x. 699, 700 (11th

Cir. 2008). Thus, a motion to reconsider is “appropriate where, for example, the Court has patently

misunderstood a party, or has made a decision outside the adversarial issues presented to the Court

by the parties, or has made an error not of reasoning but of apprehension.” Kapila v. Grant

Thornton, LLP, No. 14-61194-CIV, 2017 WL 3638199, at *1 (S.D. Fla. Aug. 23, 2017) (quoting

Z.K. Marine Inc. v. M/V Archigetis, 808 F. Supp. 1561, 1563 (S.D. Fla. 1992) (internal quotation

marks omitted). However, a motion for reconsideration “is not an opportunity for the moving party


                                                  2
                                                             Case No. 19-cv-23358-BLOOM/Louis


. . . to instruct the court on how the court ‘could have done it better’ the first time.” Hood, 300 F.

App’x at 700 (citation omitted). While Plaintiff contends that reconsideration is proper in this

instance to prevent manifest injustice, the instant Motion constitutes the second time Plaintiff has

requested that the Court reconsider orders entered by Judge Altonaga based only upon his

disagreement with her rulings. See ECF Nos. [29], [31]. However, as the Court has already noted,

see ECF No. [31], disagreement with previous rulings is not a proper basis for reconsideration. As

such, Plaintiff has failed to demonstrate that reconsideration of Judge Altonaga’s Order would be

proper.

          Accordingly, Plaintiff’s Motion, ECF No. [50], is DENIED.

          DONE AND ORDERED in Chambers at Miami, Florida, on October 17, 2019.




                                                         _________________________________
                                                         BETH BLOOM
                                                         UNITED STATES DISTRICT JUDGE

Copies to:

Counsel of Record

Eliezer Taveras, pro se
15465 SW 19 Way
Miami, FL 33185
Email: etaveras2020@gmail.com




                                                  3
